DISMISS and Opinion Filed July 2, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00744-CV

                             IN RE STACEY D. HOWARD, Relator

                  Original Proceeding from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-04354-2013

                              MEMORANDUM OPINION
                   Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Whitehill
       In this original proceeding, relator seeks a writ of mandamus directing the district court

clerk to file relator’s “motions to enforce and modify its judgment” without requiring relator to

pay a filing fee. This Court’s mandamus jurisdiction is governed by Section 22.221 of the Texas

Government Code. TEX. GOV’T CODE ANN. § 22.221. Section 22.221 expressly limits the writ

power of the courts of appeals to issuance of: (a) writs of mandamus and other writs necessary to

enforce the jurisdiction of the court, and (b) writs of mandamus against (1) a judge of a district,

statutory county, statutory probate county, or county court in the court of appeals district, (2) a

judge of a district court who is acting as a magistrate at a court of inquiry under Chapter 52 of the

code of criminal procedure in the court of appeals district, or (3) an associate judge of a district or

county court appointed by a judge under Chapter 201 of the family code in the court of appeals

district for the judge who appointed the associate judge. Id. §§ 22.221(a), 22.221(b)(1–3).
       The district clerk is not a district court or county court judge in this court’s district, and

relator has not shown that the issuance of a writ compelling the requested relief is necessary to

enforce this Court’s appellate jurisdiction. Therefore, we do not have jurisdiction to issue a writ

of mandamus against the Collin County District Clerk as requested. See, e.g., In re Simpson, 997
S.W.2d 939 (Tex. App.—Waco 1999, orig. proceeding) (per curiam) (“The Government Code

does not confer mandamus jurisdiction over District Clerks upon the courts of appeals”); see also

In re Johnson, No. 05-18-01503-CV, 2018 WL 6629537, at *1 (Tex. App.—Dallas Dec. 19, 2018,

orig. proceeding) (mem. op.) (citing Simpson and In re Brown, No. 06-17-00049-CR, 2017 WL
1404372, at *1 (Tex. App.—Texarkana Apr. 18, 2017, orig. proceeding) (mem. op.)).

Accordingly, we dismiss relator’s petition for writ of mandamus for want of jurisdiction.




                                                   /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE



190744F.P05




                                                –2–